Citation Nr: 0022646	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected disabilities of 
the ankles.

2.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected disabilities of 
the ankles.

3.  Entitlement to service connection for a back disorder as 
secondary to service-connected disabilities of the ankles.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome as secondary to service-connected 
disabilities of the ankles.

5.  Entitlement to service connection for a left shoulder 
disorder as secondary to service-connected disabilities of 
the ankles.

6.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected 
disabilities of the ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1973, with subsequent service in the National Guard 
and Naval Reserve.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1995 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 1995, the veteran filed a notice 
of disagreement and the RO issued a statement of the case.  
The veteran filed his substantive appeal in January 1996.

In March 1998, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in July 2000.



FINDING OF FACT

The veteran's right knee disorder, left knee disorder, back 
disorder, bilateral carpal tunnel syndrome, left shoulder 
disorder, and psychiatric disorder were not caused by or 
aggravated by his service-connected disabilities of the 
ankles.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder is not proximately due 
to or the result of his service-connected ankle disabilities.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

2. The veteran's left knee disorder is not proximately due to 
or the result of his service-connected ankle disabilities.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

3.  The veteran's back disorder is not proximately due to or 
the result of his service-connected ankle disabilities.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

4.  The veteran's bilateral carpal tunnel syndrome is not 
proximately due to or the result of his service-connected 
ankle disabilities.  38 C.F.R. § 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

5.  The veteran's left shoulder disorder is not proximately 
due to or the result of his service-connected ankle 
disabilities.  38 C.F.R. § 3.310 (1999); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

6.  The veteran's psychiatric disorder is not proximately due 
to or the result of his service-connected ankle disabilities.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in the remand of March 1998, 
the veteran's claims were found to be "well grounded," or 
plausible, within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts with 
regard to the veteran's claims have been properly developed.  
No further assistance to the veteran is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

The veteran's claims are based on a theory of secondary 
service connection.  Service connection is in effect for 
residuals of trauma to the right ankle, status post 
reconstruction, and residuals of trauma to the left ankle.  
Service connection for ankle disabilities was granted by a 
rating decision in May 1981.  

The veteran has asserted that his service-connected ankle 
disabilities caused or aggravated multiple orthopedic 
disabilities and a psychiatric disability.  He set forth his 
contentions in his substantive appeal of January 1996.  At 
that time he stated that:  one or both ankles going out of 
place caused right and left knee disorders; arthritis moved 
from his ankles to his legs and into his back, causing a back 
disorder; his use of canes and/or crutches, required by his 
ankle disabilities, caused bilateral carpal tunnel syndrome; 
in an incident when his left knee gave out, he started to 
fall down stairs and grabbed a handrail, pulling his left 
shoulder out of the socket; and "my psychosis is caused from 
the fact that I was put out of work as a result of my legs."  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
may also be granted for the degree to which a nonservice-
connected disorder is aggravated by a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


I.  Knees

With regard to the knees, in December 1990, at a VA 
orthopedic clinic, the diagnosis was early degenerative joint 
disease of bilateral knees.  In July 1997 at the Clinical 
Center of Michigan State University (M.S.U.), assessments 
included degenerative joint disease of the knees.  In 
February 1998, at M.S.U. Clinical Center, strain of the 
medial collateral ligament of the left knee and dislocation-
subluxation of the right patella were found.  In February 
1998, at St. Lawrence Hospital and Health Care Services, 
X-rays of the right knee showed degenerative changes. 

The veteran was treated for knee complaints by David O. 
Hough, M.D., an associate professor of family practice at the 
M.S.U. Clinical Center.  In December 1988, Dr. Hough reported 
that the veteran was complaining of pain in both ankles and 
both knees.  The veteran was using braces on both ankles and 
walking with a cane.  He had major limitations in prolonged 
standing and an inability to walk long distances, which had a 
major impact on his ability to work in his job as a mechanic 
at the Post Office.  Dr. Hough stated, "After examining him 
multiple times, it is my conclusion that it is very clear 
that the work environment is causally related to how much his 
ankle and knee problems are aggravated."

In January 1989, Dr. Hough reported that the diagnosis 
remained the same, that the veteran had chronic bilateral 
ankle and knee pain secondary to his work environment.  He 
also stated that:  He and the M.S.U. Rehabilitation Medicine 
Service felt that "the work environment is causally related 
to how his ankle and knee problems are aggravated; hard 
floors contribute in a major way to his problems; this 
patient has already suffered subtle incapacitation due to the 
work situation; he may have the bilateral knees give way or 
lock, depending on the circumstances; he has a chronic pain 
syndrome which is aggravated by his work condition..."

In October 1994, Dr. Hough reported that, "this patient has 
had significant ankle injuries and osteoarthritis of the 
ankle which has also resulted in osteoarthritis of his knee 
and back," and "patient has had an instability and pain in 
his knees which is directly related to a pre-existing ankle 
condition..."

At a VA joints examination in May 1995, the examiner reported 
that, as part of the examination, the veteran was evaluated 
by an orthopedic specialist, who found no laxity of either 
knee and concluded that the veteran's knees were normal.  The 
orthopedic specialist offered an opinion that there was no 
likelihood that the claimed condition of the knee was service 
connected.

At a VA joints examination in September 1998, the veteran 
presented with a history of ankle problems, right worse than 
left, and surgical repair of the right ankle in 1981.  He was 
most bothered by right ankle and right knee pain.  He stated 
that he also had pain in the left ankle and left knee which 
was of lesser severity.  It was noted that, at separation 
from service in 1973, the veteran weighed 240 pounds.  At the 
time of the examination, he weighed 330 pounds, with a 
maximum weight in the previous year of 345 pounds.  On 
examination, range of motion of the knees was normal.  There 
was no crepitance, tenderness to patellar compression test, 
and no evidence of ligamentous laxity.  There was no 
effusion, heat, or redness of the knees.  The examiner 
offered an opinion that:  It was unlikely that the veteran's 
ankle problems had resulted in joint problems elsewhere; 
specifically, it was unlikely that ankle instability had 
resulted in knee instability; if the veteran has 
osteoarthritis in his knees, it is more likely a result of 
his age and severe obesity.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected ankle 
disabilities caused or aggravated his current knee disorders.  
In 1988 and 1989, when the veteran was having difficulty 
performing his work at the Post Office, Dr. David O. Hough 
attributed his knee problems to walking on a hard surface and 
otherwise exerting himself on the job and not to the service-
connected ankle disabilities.  The VA examiner in September 
1998 found that the veteran's obesity and age would account 
for any arthritis of the knees and that ankle instability did 
not cause knee instability.  In October 1994, when he 
attributed pain, instability, and arthritis of the knees to 
the veteran's ankle condition, Dr. Hough did not state by 
what process or mechanism such effects on the knees could 
have occurred.  The Board, therefore, finds that Dr. Hough's 
October 1994 opinion is of less probative weight than the 
opinion of the VA examiner, especially in light of the fact 
that Dr. Hough found no such relationship in 1988-1989.  
Secondary service connection for right knee and left knee 
disorders is thus not established.  38 C.F.R. § 3.310(a); 
Allen.  

II.  The Back

VA spine examination in May 1995 resulted in a diagnosis of 
degenerative disc disease at L5 - S1. 

In October 1994, Dr. Hough stated that, "[the veteran's] 
unstable ankles have led to multiple back problems, which 
have resulted in lumbar strain, sacroiliac joint dysfunction 
and significant radiation of pain into his hips and posterior 
thigh."  Dr. Hough did not state by what process or mechanism 
ankle instability would have affected the lumbosacral 
musculature or sacroiliac joint.  

At the VA joints examination in September 1998, the examiner 
found that the veteran has chronic low back pain which is 
mechanical in nature and is not related to his service-
connected problems.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected ankle 
disabilities caused or aggravated his current degenerative 
disc disease of the lumbosacral spine.  Dr. Hough's opinion, 
without a rationale or reference to clinical findings, is 
entitled to little probative weight.  The VA examiner's 
finding that chronic low back pain is mechanical and not 
related to the ankle disabilities is, the Board finds, more 
convincing.  Secondary service connection for a back disorder 
is thus not established.  38 C.F.R. § 3.310(a); Allen.  

III.  Carpal Tunnel Syndrome

In September 1989, Dr. David O. Hough reported that the 
veteran had bilateral carpal tunnel syndrome (CTS).  

In October 1994, Dr. Hough reported that the veteran had 
problems with his ankles, knees, back, and left shoulder.  He 
stated, "the patient does use two canes which has caused also 
a bilateral carpal tunnel, which may be interrelated to all 
these problems dating back to the ankle problems."  

At a VA neurological examination in May 1995, diagnoses 
included bilateral CTS.

The VA orthopedic specialist who evaluated the veteran in May 
1995 found that use of canes appeared to be not justified on 
a physiologic basis.  He offered an opinion that there was no 
likelihood that the condition of the veteran's wrists was 
service connected.  

At the VA joints examination in September 1998, the examiner 
found that the veteran's CTS symptoms were mild and stable.  
He reported that, "patient has a history of carpal tunnel 
syndrome, which is a common condition and more frequent in 
patients with obesity; it is unlikely to be a result of his 
previous use of canes."  

The Board finds that the preponderance of the evidence is 
against a finding that service-connected ankle disabilities 
caused or aggravated CTS.  Dr. Hough did not state a 
rationale or point to clinical findings to support his 
opinion that use of canes caused CTS.  The VA examiner in 
September 1998 stated that CTS is a common condition which is 
frequent in obese patients, such as the veteran.  The Board 
finds the VA examiner's opinion more convincing.  Secondary 
service connection for CTS is thus not established.  
38 C.F.R. § 3.310(a); Allen.  

IV.  Left Shoulder

With regard to the left shoulder, in February 1989, at M.S.U. 
Clinical Center, the assessment was acute left shoulder 
muscle strain, and X-rays showed possible chronic tendinitis 
or synovitis in the left shoulder region. In October 1994, 
Dr. David O. Hough reported that, "[the veteran] also has had 
problems with his left shoulder which he feels may be related 
to the instability of the knees and ankles and use of canes."

VA X-rays of the left shoulder in May 1995 were normal. 

The VA orthopedic specialist who evaluated the veteran in May 
1995 offered an opinion that there is no likelihood that the 
claimed condition of the veteran's shoulder is service 
connected.

The veteran had X-rays of his left shoulder taken at M.S.U. 
Clinical Center in February 1989.  The impression was mild, 
fluffy calcification in the region of the bicipital tendon, 
possibly indicative of a chronic tendinitis or synovitis in 
that region.

At a VA joints examination in September 1998, the veteran 
complained of left shoulder pain.  On examination of the 
shoulder, no heat, swelling or abnormality was noted.  The 
examiner found that the veteran did not have significant 
shoulder pathology and offered an opinion that it was not 
likely to be related to his service-connected ankle injury.  

No physician, including Dr. Hough, has found any relationship 
between the condition of the veteran's left shoulder and his 
service-connected ankle disabilities.  The competent evidence 
of record is thus against the veteran's claim.  Secondary 
service connection for a left shoulder disability is not 
established.  38 C.F.R. § 3.310(a); Allen.

The benefit of the doubt doctrine does not apply to issues on 
which the Board has found the preponderance of the evidence 
to be against the claim.  38 U.S.C.A. § 5107(b) (West 1991).  


V.  Psychiatric Disability

In January 1990, at a VA mental health clinic, the veteran, 
who was married and had nine children, presented with 
financial problems and secondary depressive symptoms.  He had 
been medically retired from the Post Office in September 
1989, creating decreased income and indebtedness to the point 
of possible foreclosure on the family home.  In November 
1989, he was admitted to a private hospital for a suicidal 
gesture and anxiety/depression.  The diagnoses were, on Axis 
I, dysthymia, and, on Axis II, mixed personality disorder 
with borderline personality disorder and passive-aggressive 
features.  

At a VA psychiatric examination in December 1990, the veteran 
was in great financial difficulty and had family and marital 
problems.  The diagnosis on Axis I was adjustment disorder 
with mixed features.  The examiner commented that, without 
ongoing psychological and emotional support, the veteran 
could develop a major depression.

In October 1994, Dr. David O. Hough reported that, "The 
patient has had two hospitalizations due to his severe 
depression, and it is my feeling that his psychological as 
well as his physical problems are interrelated..."

At a VA psychiatric examination in May 1995, the examiner 
found that the veteran, who had a poor work history until 
medical complications prevented him from continuing to work, 
had had multiple problems with coping, and there may have 
been deficits in his character development due to the chaotic 
nature of his family life and a history of alleged child 
abuse.  The examiner stated that chronic sleep apnea might 
contribute to his poor coping patterns and even depression.  
The examiner stated, "It is likely that the daily reminder of 
his loss by wearing braces and chronic unemployment 
contributes to narcissistic injuries and exacerbations of 
depressed mood," but he also had several other psychosocial 
stressors.  The diagnoses were:  On Axis I, recurrent 
adjustment disorder problems with mixed emotions, including 
depression and anxiety, history of major depressive episode, 
and consideration of bipolar disorder; and, on Axis II, 
history of mixed personality disorder, not otherwise 
specified.

In October 1998, the veteran was evaluated by the same VA 
psychiatrist who had examined him in May 1995.  The pertinent 
Axis I diagnoses were chronic adjustment disorder with mixed 
emotional features and history of recurrent depressive 
disorder, not otherwise specified.  The examiner was 
requested to offer an opinion on the question of whether 
service-connected ankle disabilities had caused or aggravated 
psychiatric disability.  The examiner stated, "Dealing with 
the question at hand, it is possible that, in part, emotional 
problems stem from loss of his job that may have resulted 
from his ankle problems.  It would be impossible, however, to 
get a percentage as to how much the emotional problems are 
due to the ankle condition.  This is more of an indirect 
relationship, if any.  It would be more directly related to 
job and relationship problems that play on his already-
present neurotic conflicts."

Records of the United States Post Office show that, in 
January 1989, the veteran was placed on indefinite enforced 
leave status because of the unavailability of work within the 
medical restrictions which had been reported by Dr. David O. 
Hough, which related to the veteran's ankle and knee 
problems.

After considering the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
secondary service connection for psychiatric disability.  
While the examiner who conducted the October 1998 VA 
examination acknowledged that there was a possibility of some 
emotional problems may have resulted due to an apparent loss 
of employment due to the service-connected ankle 
disabilities, he also commented that there was more of an 
indirect relationship, if any.  The examiner stated that it 
would be more directly related to job and relationship 
problems that played on already-present psychiatric 
conflicts.  The Board interprets the examiner's comments as 
discounting any secondary relationship, including by means of 
aggravation.  The opinion recognizes only the possibility of 
a relationship between emotional problems due to 
discontinuance of his job with the Postal Service and the 
ankle disabilities.  Even this recognized possibility by the 
examiner does not appear to support a finding of proximate 
causation as required for a grant of secondary service 
connection under 38 C.F.R. § 3.310.  The Board believes that 
the proximate causation requirement applies to aggravation as 
well.  In fact, when discussing the aggravation aspect of 
secondary service connection the United States Court of 
Appeals for Veterans Claims stated that a veteran shall be 
compensated for disability "when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition..."  Allen v. Brown, 7 
Vet.App. 439, 448 (1995).  The preponderance of the evidence 
in this case is against a finding that the psychiatric 
disorder is proximately due to the service-connected ankle 
disabilities.   


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

